Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                       No. 04-14-00743-CV

                      IN THE INTEREST OF S.A.C. and E.E.C., Children

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02281
                           Honorable Richard Garcia, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the motion to withdraw filed by
appellant’s attorney is GRANTED, and the trial court’s order is AFFIRMED. It is ORDERED
that no costs shall be assessed against appellant in relation to this appeal because she qualifies as
indigent under TEX. R. APP. P. 20.

       SIGNED February 4, 2015.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice